DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 12/3/2021. Claims 1-8, 10 & 16-23 are pending in this application. Claims 9 & 11-15 are canceled. Claims 16-23 are new. 
Allowable Subject Matter
2.	Claims 1-8, 10 & 16-23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
the monolithic N-type semiconductor layer includes a first portion and a second portion, the first portion having a first surface and the second portion having a second surface facing away from the first surface, and wherein the monolithic P-type semiconductor layer includes a third portion and a fourth portion, the third portion having a third surface and the fourth portion having a fourth surface facing away from the third surface, wherein the first portion of the monolithic N-type semiconductor layer and the third portion of the monolithic P-type semiconductor have a first orientation and the second portion of the monolithic N-type semiconductor layer and the fourth portion of the monolithic P-type semiconductor layer have a second orientation opposite to the first orientation (emphasis added), as in the context of claim 1; 
claim 6; and 
an array of first electrodes, each first electrode electrically coupled to the first contact and a-the fourth contact of a diode pair of the array of diode pairs or to the second contact and the third contact of a diode pair of the array of diode pairs, wherein each diode pair comprises a first sensor having a first orientation and a second sensor having a second orientation opposite to the first orientation, as in the context of claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/10/21